DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 8-11, 14, 16, 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to teach or suggest an adjustment component as claimed. Specifically, the prior art of record fails to disclose means for manipulating having an adjustment component configured to modify the response from the temporal display to change from displaying one of the temporal messages to displaying another of the temporal messages, passing over displaying an intermediate temporal message as it pertains to claim 8, AND an adjustment component configured to modify a response from the temporal display to change from displaying the first temporal message, where the pawl is engaged with the first tooth, to displaying a third temporal message, where the pawl is engaged with a third tooth of the plurality of teeth, passing over displaying the second temporal message, where the pawl is engaged with the second tooth, the second tooth being disposed between the first tooth and the third tooth as it pertains to claim 14.
	The prior art of record Edwards, Miota, or Reay (all previously cited), alone or in combination, fail to disclose the adjustment component as recited above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner




/PETER M POON/Supervisory Patent Examiner, Art Unit 3643